 



EXHIBIT 10.27

AMENDMENT NO. 2 TO LEASE

     THIS AMENDMENT NO. 2 TO LEASE (“Amendment No. 2”) is made to be effective
as of January 7, 2003 (“Effective Date”), by and between CALIFORNIA PLAZA AT
WALNUT CREEK, INC., a Florida not-for-profit corporation (“Landlord”), and
ELECTRONIC ARTS, INC., a Delaware corporation (“Tenant”). All terms and phrases
which are capitalized in this Amendment No.2 shall have the same meaning and
definition as those set forth in the Lease unless otherwise stated in this
Amendment No.2.

RECITALS

     A. Landlord and Tenant entered into that certain Office Lease dated
February 1, 2001, pursuant to which Tenant leased Suite 600 and Suite 700 in
that certain office building (“Building”) located at 2121 North California
Boulevard, Walnut Creek, California 94956 and commonly known and referred to as
CALIFORNIA PLAZA. The Lease is amended by that certain Amendment No.1 to Lease
dated May 20, 2002 (together, “Lease”), pursuant to which Tenant leased Suite
685 in the Building. Suites 600, 700 and 685 are hereinafter referred to as the
“Premises.”

     B. Tenant desires to expand the Premises to include approximately eighteen
thousand five hundred twenty-five (18,525) rentable square feet of space on the
fourth (4th) floor (“Suite 400”) in the Building.

     C. Subject to the terms and conditions set forth below, Landlord and Tenant
have agreed to amend the Lease as follows.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned hereby agree as
follows:

     1. Recitals. The foregoing Recitals are incorporated by reference as if
fully set forth herein.

     2. Amendment of Lease. Landlord and Tenant hereby amend the Lease as
follows:



          2.1 Lease of Suite 400. New Article 30 entitled “Lease of Suite 400”
is hereby added to the Lease:

  30.01 Lease of Suite 400. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord Suite 400 for a term (“Suite 400 Initial Term”) commencing
on January 20, 2003 (“Scheduled Suite 400 Commencement Date”) and expiring on
January 31, 2004 (“Suite 400 Expiration Date”). As used herein, the term
“Suite 400

1



--------------------------------------------------------------------------------



 

  “Commencement Date” shall mean and refer to the actual date Landlord delivers
and Tenant accepts possession of Suite 400.



          2.2 Amendment of Article 1 -DEFINITIONS.



          2.2.1 Premises.The following new Section 1.02(B) is added to the
Lease:



               (B) Effective on the Suite 400 Commencement Date and during the
Suite 400 Initial Term, the term “Premises” shall mean Suites 600, 700, 685 and
400, and the floor plan attached as Exhibit “A-1” to the Lease shall be deemed
replaced in its entirety by the floor plan attached as and incorporated herein
by this reference as Exhibit “A-2” to this Amendment No.2.



          2.2.2 Net Rentable Area of the Premises. The following new
Section 1.03(D) is hereby added to the Lease:



               Effective on the Suite 400 Commencement Date and during the
Suite 400 Initial Term, the phrase “Net Rentable Area of the Premises” shall
mean a total of one hundred one thousand one hundred fifty-seven (101,157)
rentable square feet as follows: (i) Suite 600, which consists of forty- two
thousand three hundred ninety-eight (42,398) rentable square feet,
(ii) Suite 700, which consists of thirty-six thousand eight hundred thirty-four
(36,834) rentable square feet, (iii) Suite 685, which consists of three thousand
four hundred (3,400) rentable square feet; and (iv) Suite 400, which consists of
eighteen thousand five hundred twenty- five (18,525) rentable square feet.



          2.2.3 Base Rent. Section 1.07 is hereby amended so that Monthly Base
Rent shall be as follows, effective on the Suite 400 Commencement Date:

                          Monthly   Monthly   Monthly   Monthly   TOTAL Base
Rent   Base Rent   Base Rent   Base Rent   Monthly         Base Rent  
Suite 600
  Suite 700   Suite 685   Suite 400

2



--------------------------------------------------------------------------------



 

                                         
Second Lease Year
                                       
1/1/03 -1/31/03
  $ 141,185.34     $ 127,563.51     $ 10,710.00     $ 48.165.00     $ 327,623.85
   
Third Lease Year
                                       
2/01/03 -5/31/03
  $ 146.832.75     $ 132,666.05     $ 10,710.00     $ 48,165.00     $ 338,373.80
 
6/01/03- 1/31/04
  $ 146.832.75     $ 132,666.05     $ 11,031.30     $ 48,165.00     $ 338,373.80
   
Fourth Lease Year
                                       
2/01/04 -5/31/04
  $ 152,706.06     $ 137,972.69     $ 11,031.30             $ 301,710.05  
6/01/04- 6/30/05
  $ 152,706.06     $ 137,972.69     $ 11,362.24             $ 302,040.99  
7/01/04- 1/31/05
  $ 152,706.06     $ 137,972.69     $ 11,362.24             $ 302,040.99    
Fifth Lease Year
                                       
2/01/05 -5/31/05
  $ 158,814.31     $ 143,491.59     $ 11,362.24             $ 313,668.14  
6/01/05-1/31/06
  $ 158,814.31     $ 143,491.59     $ 11,703.11             $ 314,009.01    
Sixth Lease Year
                                       
2/01/06 -5/31/06
  $ 165,166.88     $ 149.231.25     $ 11,703.11             $ 326,101.24  
6/01/06- 1/31/07
  $ 165,166.88     $ 149.231.25     $ 12,054.20             $ 326,452.33    
Seventh Lease
                                       
Year
                                       
2/01/07 -5/31/07
  $ 171,773.55     $ 155,200.50     $ 12,054.20             $ 339,028.25  
6/01/07- 1/31/08
  $ 171,773.55     $ 155,200.50     $ 12,415.83             $ 339,389.88    
Eighth Lease Year
                                       
2/01/08 - 5/31/08
  $ 178,644.50     $ 161,408.52     $ 12,415.83             $ 352,468.85  
6/01/08- 1/31/09
  $ 178,644.50     $ 161,408.52     $ 12,788.30             $ 352,841.32  



          2.2.4 Tenant’s Percentage Share. Sections 1.08(D) and (E) are hereby
deleted and replaced with the following new Sections 1.08(D), (E) and (F):



               (D) Suite 400. In connection with Suite 400 only, the phrase
“Tenant’s Percentage Share (Suite 400)” shall mean five and three hundredths
percent (5.03%) with respect to Property Taxes and Operating Expenses for the
Building.

3



--------------------------------------------------------------------------------



 





          (i) Starting on January 1, 2004 and during each and every month
thereafter during the Suite 400 Initial Term, Tenant shall pay Tenant’s
Percentage Share (Suite 400) of Property Taxes and Operating Expenses in excess
of the Property Taxes and Operating Expenses paid or incurred by Landlord during
the Suite 400 Base Year (as defined in Section 4.01 (A)(iv) of this Lease).



               (E) All references in this Lease to “Tenant’s Percentage Share”
shall mean either Tenant’s Percentage Share (Suite 600), Tenant’s percentage
Share (Suite 700), Tenant’s Percentage Share (Suite 685) or Tenant’s Percentage
Share (Suite 400) as determined during the applicable period set forth above.



               (F) Landlord may redetermine Tenant’s Percentage Share from time
to time to reflect reconfigurations, additions or modifications to the Building.



          2.3 Acceptance of Premises. Section 2.02(B) of the Lease is hereby
deleted and replaced with the following new Section 2.02 (B):



               (B) Except as is expressly set forth in this Section 2.02, the
Work Letter Agreement attached hereto as Exhibit “B,” the Suite 400 Work Letter
attached hereto as Exhibit “B-1,” the Suite Acceptance Letter attached hereto as
Exhibit “D,” the Suite 685 Acceptance Letter attached hereto as Exhibit “D-l”
and the Suite 400 Acceptance Letter attached hereto as Exhibit “D-2” Tenant
agrees to accept the Premises and the Building in their respective “as is”
physical condition without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements (or to provide any allowance for same) except for Landlord’s
obligations pursuant to Section 8.1 and Article 11 of this Lease.



          2.4 Option to Extend Suite 400 Initial Term.New Sections 3.03 and 3.04
are hereby added to the Lease:



          3.03 Qption to Extend Suite 400 Term. With regard to Suite 400 only,
Tenant is hereby granted the one-time right and option to extend the Suite 400
Initial Term (“Option to Extend Suite 400 Term”) on a month-to-month basis from
and after the Suite 400 Expiration Date through and including April 30, 2004
(“Suite 400 Extension Period”). The terms and conditions applicable to the
Suite 400 Extension Period shall be the same terms and conditions in effect
under the Lease immediately prior to the Suite 400 Extension Period. In order to
timely exercise the Option to Extend Suite 400 Term, Tenant must deliver

4



--------------------------------------------------------------------------------



 





  unequivocal and unconditional written notice thereof to Landlord at least one
hundred eighty (180) calendar days prior to the Suite 400 Expiration Date.
However, any attempt by Tenant to exercise the Option To Extend Suite 400 Term
shall, at Landlord’s election, be null and void if Tenant is in default under
the Lease (which default remains uncured following expiration of any applicable
notice and cure period) as of the date of attempted exercise or at any time
thereafter and prior to commencement of the Suite 400 Extension Period.



  3.04 Right to Terminate Suite 400 Extension Period. Each party is hereby
granted the one-time right and option to terminate the Suite 400 Extension
Period (“Early Termination Option”). In order to timely exercise the Early
Termination Option, Landlord or Tenant must deliver unequivocal and
unconditional written notice thereof to the other party at any time after the
first day of the Suite 400 Extension Period. The Suite 400 Extension Period will
terminate ninety (90) days following receipt by the other party of such written
termination notice.



  2.5 Section 4.01 Definitions.



          2.5.1 New Section 4.01 (A)(iv) is hereby added to the Lease



               (iv) Suite 400. For Suite 400, the phrase “Suite 400 Base Year”
shall mean calendar year 2003.



          2.5.2 The last paragraph of Section 4.01(A) is hereby deleted and
replaced with the following:



               All references in this Lease to “Base Year” shall mean either the
Suite 600 Base Year, the Suite 700 Base Year, the Suite 685 Base Year or the
Suite 400 Base Year, as the context dictates.



  2.6 Monthly Base Rent. Section 4.02(E) is hereby added to the Lease:



                  (E) Suite 400. Starting on January 1, 2004 and ending on April
30,2004 (or, if applicable, on the last day of the Suite 400 Extension Period),
the Monthly Base Rent for Suite 400 payable by Tenant to Landlord, as adjusted
pursuant to Section 1.07 above, shall be increased by (a) Tenant’s Percentage
Share (Suite 400) of the total dollar increase, if any, in Property Taxes for
such year over Property Taxes for the Suite 400 Base Year; and (b) Tenant’s
Percentage Share (Suite 400) of the total dollar increase, if any, in Operating
Expenses paid or incurred by Landlord during such year over Operating Expenses
paid or incurred by Landlord during the Suite 400 Base Year. A decrease in
Property Taxes or Operating Expenses below the Suite 400 Base Year amounts shall
not

5



--------------------------------------------------------------------------------



 





  decrease the amount of the Monthly Base Rent due hereunder or give rise to a
credit in favor of Tenant.



  2.7 Parking. New Section 27.01 (B) is hereby added to the Lease:



                  (B) Suite 400 Parking. During the Suite 400 Initial Term, as
may be extended, and so long as Tenant has not committed an event of default
under this Lease which remains uncured following expiration of all applicable
cure periods, Landlord shall lease to Tenant and Tenant shall have the right to
lease from Landlord up to a total of fifty (50) unreserved parking spaces, and
five (5) reserved parking spaces (“Suite 400 Parking”). The Suite 400 Parking
shall be in addition to the parking spaces allocated to Tenant under Section
27.01(A) of this Lease and shall be subject to the same parking charges, terms
and conditions as set forth in Section 27.01(A).



  2.8 Exhibits. The following sentence is hereby added to the end of
Section 28.15:



  Exhibit “A-2” (Floor Plan), which shall replace Exhibit “A-1”, Exhibit “B-1”
(Suite 400 Work Letter) and Exhibit “D-2” (Suite 400 Acceptance Letter) are
incorporated into this Lease by reference and made a part hereof.



          2.9 Tenant Improvement Work. Landlord agrees to cause the completion
of certain improvements to Suite 400 as set forth in the Suite 400 Work Letter
attached hereto and incorporated herein as Exhibit “B-1”.

     3. Representations. Each party represents to the other that it has full
power and authority to execute this Amendment No.2. Each party represents to the
other that it has not made any assignment, sublease, transfer, conveyance or
other disposition of the Lease or any interest in the Lease or the Leased
Premises, and has no knowledge of any existing or threatened claim, demand,
obligation, liability, action or cause of action arising from or in any manner
connected with the Lease or the Premises by any other party.

     4. Not Binding Until Signed By Both Parties. This Amendment No.2 shall not
be binding until executed and delivered by both parties. This Amendment No.2
shall not be relied upon by any other party, individual, corporation,
partnership or other entity as a basis for terminating its lease with Landlord.

     5. Miscellaneous. Warranties, representations. agreements, and obligations
contained in this Amendment No.2 shall survive the execution and delivery of
this Amendment No.2 and shall survive any and all performances in accordance
with this Amendment No.2. This Amendment No.2 may be executed in any number of
counterparts which together shall constitute the Amendment No.2. If any party
obtains a judgment against any other party by reason of breach of this Amendment
No.2. reasonable attorneys’ fees as fixed by the court shall

6



--------------------------------------------------------------------------------



 



be included in such judgment. This Amendment No. 2 and the terms and provisions
hereof shall inure to the benefit of and be binding upon the heirs, successors
and assigns of the parties. This Amendment No.2 shall be construed and enforced
in accordance with the laws of the State of California.

     IN WITNESS WHEREOF, the Landlord and Tenant have duly executed this
Amendment No. 2 as of the date set forth below, in Walnut Creek, California.
Notwithstanding the actual date of execution, this Amendment No. 2 shall for all
purposes be deemed effective as of the Effective Date first above written.

      LANDLORD:   TENANT:   CALIFORNIA PLAZA AT WALNUT
CREEK, INC., a Florida not-for-profit
corporation   ELECTRONIC ARTS, INC., a Delaware
corporation   By: /s/ Thomas M. Burdi
Thomas. M Burdi,
Vice-President   By: /s/ St. John H. Bain
St. John H. Bain   Date: 1/9/03
Title: V.P.         Date:    

7



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”
FLOOR PLAN OF PREMISES

TO BE ATTACHED

1



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”
FLOOR PLAN OF PREMISES

[Diagram]

 



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”
FLOOR PLAN OF PREMISES

[Diagram]

 



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”
FLOOR PLAN OF PREMISES

[Diagram]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-2”
SUITE 400 WORK LETTER

[Landlord Performs Work]

     This Suite 400 Work Letter (“Suite 400 Work Letter”) is executed
simultaneously with that certain Office Lease (the “Lease”) is deemed dated
January 7, 2003 between ELECTRONIC ARTS, INC., a Delaware corporation, as
“Tenant,” and CALIFORNIA PLAZA AT WALNUT CREEK, INC., a Florida not-for-profit
corporation as “Landlord,” relating to Suite 400 (“Suite 400”) in the building
(“Building”) located at 2121 North California Bou1evard, Walnut Creek,
California 94956 and commonly known as CALIFORNIA PLAZA, which Premises are more
fully identified in the Lease. Capitalized terms used herein, unless otherwise
defined in this Suite 400 Work Letter, shall have the respective meanings
ascribed to them in the Lease.

     For and in consideration of the agreement to lease the Premises and the
mutual covenants contained herein and in the Lease, Landlord and Tenant hereby
agree as follows:

     1. The Work. Landlord agrees to cause the removal of the internal stairwell
and the wall shown on the attached drawing attached hereto as Schedule “1, and
(b) performance of attendant repair work including “touch-up” painting.
(“Landlord’s Work.”) Tenant shall cause steam-clean of the carpeting in
Suite 400 and installation of electrical circuits for computer workstations in
Suite 400 (“Tenant’s Work”). Landlord’s Work and Tenant’s Work shall together be
referred to as the “Work.”

     2. Performance of the Work.

               (a) Except as hereinafter provided to the contrary, the Work
shall be performed with good faith, reasonable diligence, using building
standard materials, quantities and procedures then in use by Landlord (“Building
Standard ”).

               (b) Landlord shall pay, at its sole cost, for (i) the demolition
and repair of the internal stairwell and (ii) the touch-up painting. Landlord
shall pay for a portion of the cost of the remaining Work in an amount not to
exceed Twelve Thousand Three Hundred Fifty and No/00 dollars ($12,350.00) (the”
Allowance”), and Tenant shall pay for the entire cost of the Work in excess of
the Allowance. For purposes of this Agreement, the term “Cost of the Work” shall
mean and include any and all costs and expenses of the Work, including, without
limitation, the cost of any construction drawings and of all labor (including
overtime) and materials constituting the Work; and a charge payab1e to Landlord
in the amount of five percent (5%) of the total Allowance as compensation to
Landlord’s for monitoring the Work and for administration, overhead and field
supervision of the Work.

     3. Exculpation of Landlord. Notwithstanding anything to the contrary
contained in this Suite 400 Work Letter, it is expressly understood and agreed
by and between the parties hereto that:

1



--------------------------------------------------------------------------------



 



               (a) The recourse of Tenant or its successors or assigns against
Landlord with respect to the alleged breach by or on the part of Landlord of any
representation, warranty, covenant, undertaking or agreement contained in this
Suite 400 Work Letter (collectively, “Landlord’s Work Letter Undertakings”)
shall extend only to Landlord’s interest in the Building and real estate of
which Suite 400 are a part (hereinafter, “Landlord’s Real Estate”) and not to
any other assets of Landlord or its officers, directors or shareholders; and

               (b) Except to the extent of Landlord’s interest in Landlord’s
Real Estate, no personal liability or personal responsibility of any sort with
respect to any of Landlord’s Work Letter Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Landlord, its property manager, its asset manager, its leasing broker, or
against any of their respective directors, officers, employees, agents,
constituent partners, beneficiaries, trustees or representatives.

     4. Tenant Access. Landlord, in Landlord’s reasonable discretion and upon
request by Tenant, may grant to Tenant a license to have access to Suite 400
prior to the Suite 400 Commencement Date designed in the Lease to allow Tenant
to do Tenant’s Work and other work required by Tenant to make Suite 400 ready
for Tenant’s use and occupancy (the “Tenant’s Pre-Occupancy Work”). It shall be
a condition to the grant by Landlord and continued effectiveness of such license
that:

               (a) Tenant shall give to Landlord a written request to have such
access to Suite 400 on the date of full execution of this Amendment No. 2 which
written request shall contain or shall be accompanied by each of the following
items, all in form and substance reasonably acceptable to Landlord: (i) a
detailed description of and schedule for Tenant’s Pre-Occupancy Work; (ii) the
names and addresses of all contractors, subcontractors and material suppliers
and all other representatives of Tenant who or which will be entering Suite 400
on behalf of Tenant to perform Tenant’s Pre-Occupancy Work or will be supplying
materials for such work, and the approximate number of individuals, itemized by
trade, who will be present in Suite 400; (iii) copies of all contracts and
subcontracts pertaining to Tenant’s Pre-Occupancy Work; (iv) copies of all plans
and specifications pertaining to Tenant’s Pre-Occupancy Work; (v) copies of all
licenses and permits required in connection with the performance of Tenant’s
Pre-Occupancy Work; and (vi) certificates of insurance (in amounts satisfactory
to Landlord and with the parties identified in, or required by, the Lease named
as additional insureds) and instruments of indemnification against all claims,
costs, expenses, damages and liabilities which may arise in connection with
Tenant’s Pre-Occupancy Work.

               (b) Such pre-Term access by Tenant and its representatives shall
be subject to scheduling by Landlord.

               (c) Tenant’s employees, agents, contractors, workmen, mechanics,
suppliers and invitees shall work in harmony and not interfere with Landlord or
Landlord’s agents in performing the Work and any Additional Work in Suite 400,
Landlord’s work in other premises and in common areas of the Building, or the
general operation of the Building. If at any time any

2



--------------------------------------------------------------------------------



 



such person representing Tenant shall cause or threaten to cause such disharmony
or interference, including labor disharmony, and Tenant fails to immediately
institute and maintain such corrective actions as directed by Landlord, then
Landlord may withdraw such license upon twenty-four (24) hours’ prior written
notice to Tenant.

               (d) Any such entry into and occupancy of Suite 400 by Tenant or
any person or entity working for or on behalf of Tenant shall be deemed to be
subject to all of the terms, covenants, conditions and provisions of the Lease,
specifically including the provisions of Article 9 thereof and excluding only
the covenant to pay Rent. Landlord shall not be liable for any injury) loss or
damage which may occur to any of Tenant’s Pre-Occupancy Work made in or about
Suite 400 or to property placed therein prior to the commencement of the term of
the Lease, the same being at Tenant’s sole risk and liability. Tenant shall be
liable to Landlord for any damage to Suite 400 or to any portion of the Work or
Additional Work caused by Tenant or any of Tenant’s employees, agents,
contractors, workmen or suppliers. In the event that the performance of Tenant’s
Pre-Occupancy Work causes extra costs to Landlord or requires the use of
elevators during hours other than 7:00 a.m. to 6:00 p.m. on Monday through
Friday (excluding holidays) or of any other Building services, Tenant shall
reimburse Landlord for such extra cost and/or shall pay Landlord for such
elevator service or other Building services at Landlord’s standard rates then in
effect.

     5. Lease Provisions. The terms and provisions of the Lease, insofar as they
are applicable to this Suite 400 Work Letter, are hereby incorporated herein by
reference. All amounts payable by Tenant to Landlord hereunder shall be deemed
to be Additional Rent under the Lease and, upon any default in the payment of
same, Landlord shall have all of the rights and remedies provided for in the
Lease.

     6. Miscellaneous.

               (a) This Suite 400 Work Letter shall be governed by the laws of
the State of California.

               (b) This Suite 400 Work Letter may not be amended except by a
written instrument signed by the party or parties to be bound thereby.

               (c) Any person signing this Suite 400 Work Letter on behalf of
Tenant warrants and represents he/she has authority to sign and deliver this
Suite 400 Work Letter and bind Tenant.

               (d) Notices under this Suite 400 Work Letter shall be given in
the same manner as under the Lease.

               (e) The headings set forth herein are for convenience only.

               (f) This Suite 400 Work Letter sets forth the entire agreement of
Tenant and Landlord regarding the Work.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Suite 400 Work Letter Agreement is deemed executed
as of the 7th day of January, 2003 in Walnut Creek, California.

      LANDLORD   TENANT       CALIFORNIA PLAZA OF WALNUT   ELECTRONIC ARTS,
INC., AT WALNUT CREEK, INC., a Florida not-   a Delaware corporation for-profit
corporation,           By: /s/ Thomas M. Burdi   By: /s/ St. John H. Bain Thomas
M. Burdi, Vice-President   St. John H. Bain,     Vice-President /COO

4



--------------------------------------------------------------------------------



 



Schedule “1” to Exhibit “B”

Work Plan

(see attached)

[Diagram]

 



--------------------------------------------------------------------------------



 



EXHIBIT “D-2”
SUITE 400 ACCEPTANCE AGREEMENT

      Tenant’s Name:   ELECTRONIC ARTS, INC. Lease Dated:   February 1, 200l, as
amended Premises:   Suite 400 Building:   2121 North California Boulevard,
Walnut Creek, California 94596 Name of Tenant’s Contact:   Tammy Sauer Phone #:

Ladies and Gentlemen:

As a representative of the referenced Tenant, I/we certify that: Tenant has
physically inspected Suite 400 and its improvements with ___________, a
representative of the Landlord. Except as set forth below, I/we accept the
improvements constructed and installed in Suite 400 in their “’as is” condition
and verifies that the same comply with all the requirements indicated in the
Lease. I/we also verify that the following information is true, accurate and may
be relied on by Landlord:

      Suite 400 Commencement Date:   January 20, 2003 Rent Commencement Date for
Suite 400:   January 20, 2003 Expiration Date of
  Initial Lease Term for Suite 400:   June 30, 2004 Date Keys To Suite 400
Delivered:   January 1, 2003 Suite 400 Items Requiring Attention:    

TENANT

ELECTRONIC ARTS, INC.,
a Delaware corporation

          By:_/s/ St. John H. Bain
St. John H. Bain,
Vice-President /COO   Date:   1/8/03

 